Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 23-24, 26-29, 31-32, and 34-42 are pending in this Office Action.

Response to Arguments
2.	Applicant’s arguments with respect to claims 23, 31 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 23-24, 26-29, 31-32, and 34-38 are rejected under 35 U.S.C. 103 as being obvious over US 2018/0239682 issued to Kaluza et al. (Kaluza) in view of US 10,691,728 issued to Masson et al. (Masson).

	As per claim 23, Kaluza teaches a method comprising: generating a reduced size network log by parsing, based on one or more configuration parameters, a network log to identify one or more instances of patterns in a log entry within a the network log for a network (Kaluza: ¶ 0018 to ¶ 0020 – collecting configuration parameters from computer stations connected in a network implementing the information technology system; storing the collected configuration parameters in a database; and analyzing the configuration parameters by a set of anomaly routines, wherein each anomaly routine checks for a specific type of anomaly (pattern of log entry)), the one or more configuration parameters including an identifiable format for an event record in the form of an ordered pattern of one or more numerical values (Kaluza: Fig. 2A, Fig. 2B, ¶ 0052 – agent 130 examines station 110 at time A to determine configuration parameters. Station 110 may have installed applications Al, A2 with configuration parameters (X1, X2, X3) and (Y1, Y2, Y3) respectively. At time B station 110 may have installed applications Al and A3 (instead of A2) with configuration parameters (Xl', X2', X3') and (Z1, Z2, Z3) respectively. Optionally, this information is stored in database 160 and analyzed by agent server 170 to analyze configuration parameters (here X1, X2, X3 are in a pattern)), 
	Kaluza however does not explicitly teach substituting the one or more numerical values for the one or more instances of patterns in the log entry, and generating the reduced sized network log based on the network log with the one or more numerical values substituted for the one or more instances of patterns in the log entry; and outputting the reduced size network log to a network controller for configuring the network.
	Masson however explicitly teaches substituting the one or more numerical values for the one or more instances of patterns in the log entry (Masson: Col. 15, ll. (53-61) – when the character sequence "ddsource" is received, the parsing module 104 determines that the subsequent characters"*:*" are a source type and source value. The parsing module 104 generates the token ddsource 328 with a type 302 of source and a value 304 of my-integration. Here, * represents any number of following alpha-numeric characters until a punctuation character is received (so the numerical values are substituted by *)), and generating the reduced sized network log based on the network log with the one or more numerical values substituted for the one or more instances of patterns in the log entry (Masson: Col. 5, ll. (64-67) – Clustering the data entries enables the computing system to represent the data stream using a reduced amount of data (e.g., up to orders of magnitude less data)); and outputting the reduced size network log to a network controller for configuring the network (Masson: Col. 18, ll. (28-34) – when displaying a token in the output 800, the monitoring system 102 can visualize a token based on the content of the  token. For exan1ple, a token representing a particular value can show the value in the token in the cluster. In another example, for a wildcard token in the cluster that represents many different values of the attribute of the token, symbols can be used in place of the actual value (e.g., *, #, "*", etc.)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaluza in view of Masson to teach substituting the one or more numerical values for the one or more instances of patterns in the log entry, and generating the reduced sized network log based on the network log with the one or more numerical values substituted for the one or more instances of patterns in the log entry; and outputting the reduced size network log to a network controller for configuring the network. One would be motivated to do so as when the character sequence is received, the parsing module determines that the subsequent characters and clustering the data entries enables the computing system to represent the data stream using a reduced amount of data (Masson: Col. 15, ll. (53-61), Col. 5, ll. (64-67)).

	As per claim 24, the modified teaching of Kaluza teaches the method of claim 23, further comprising: identifying, within the network log, the log entry based on the one or more configuration parameters from the network controller (Masson: Col. 6, ll. (46-53) – log messages generally include a description of an operation of the computing system 114, details about the computing system 114  hardware or software, and/or one or more other attributes that are descriptive of the log message itself (e.g., a data and time of when the log message was generated by the computing system 114)).

	As per claim 26, the modified teaching of Kaluza teaches the method of claim 23, wherein the generating includes: each numerical value in the one or more numerical values indicative of a number of characters in a respective line of text of the log entry ((Masson: Col. 15, ll. (53-61) – the parsing module 104 generates the token ddsource 328 with a type 302 of source and a value 304 of my-integration. Here, * represents any number of following alpha-numeric characters until a punctuation character is received (so the numerical values are substituted by *))).

	As per claim 27, the modified teaching of Kaluza teaches the method of claim 23, wherein the one or more numerical values is a set of numerical values in a form of a data series (Masson: Col. 5, ll. (62-64) – the computing system is configured to group tokenized data entries that include the same tokens as one another into clusters of data entries (clusters of data entries = data series)).

	As per claim 28, the modified teaching of Kaluza teaches the method of claim 23, wherein the one or more numerical values includes at least one range of values indicative of a range of a number of characters in a line of text of the log entry (Masson: Col. 17, ll. (54-56) – the cluster can include data that tracks a range of the values of the time stamps of the log messages in the cluster).

	As per claim 29, the modified teaching of Kaluza teaches the method of claim 23, wherein a recognizable pattern among the one or more instances of patterns is a sequence of character lengths for consecutive lines of text in the textual network log (Masson: Col. 18, ll. (45-49) – the monitoring system 102 is configured to receive (604) the data stream comprising at least one log message. Generally, each log message includes a sequence of characters of the data stream).

	As per claim 31, the claim resembles claim 23 and it is rejected under the same rationale while Masson also teaches at least one processor (Masson: Col. 20, ll. 7 – processor); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Masson: Col. 20, ll. 54 – memory).

	As per claim 32, the claim resembles claim 24 and it is rejected under the same rationale.

	As per claim 34, the claim resembles claim 30 and it is rejected under the same rationale.

	As per claim 35, the claim resembles claim 26 and it is rejected under the same rationale.

	As per claim 36, the claim resembles claim 27 and it is rejected under the same rationale.

	As per claim 37, the claim resembles claim 28 and it is rejected under the same rationale.

	As per claim 38, the claim resembles claim 29 and it is rejected under the same rationale.

3.	Claims 39-2 are rejected under 35 U.S.C. 103 as being obvious over US 10,691,728 issued to Masson et al. (Masson) in view of US 2018/0239682 issued to Kaluza et al. (Kaluza).
	As per claim 39, Masson teaches a network controller (Masson: Fig. 1) comprising:5Atty. Dkt. No. 29250-002933-USU.S. Application No. 17/026,421 at least one processor (Masson: Col. 20, ll. 7 – processor); and at least one memory including computer program code, the at least one memory and the computer program code (Masson: Col. 20, ll. (16-17) – code that creates an execution environment for the computer program) configured to, with the at least one processor, cause the network controller to interpret, based on one or more configuration parameters, a reduced size  network log from a network node (Masson: Col. 5, ll. (55-67) – the computing system is configured to transform a data entry of the data stream into at least one token. The tokens (described in relation to FIG. 1) each represent a portion of the data entry and can be associated with metadata, such as attributes and attribute values (parameters) and the computing system is configured to group tokenized data entries that include the same tokens as one another into clusters of data entries. Clustering the data entries enables the computing system to represent the data stream using a reduced amount of data (e.g., up to orders of magnitude less data)), the reduced size network log including one or more numerical values having been substituted for one or more log entries within a larger  network log for the network node, and the one or more configuration parameters including the one or more numerical values and the one or more log entries (Masson: Col. 15, ll. (53-61) – when the character sequence "ddsource" is received, the parsing module 104 determines that the subsequent characters"*:*" are a source type and source value. The parsing module 104 generates the token ddsource 328 with a type 302 of source and a value 304 of my-integration. Here, * represents any number of following alpha-numeric characters until a punctuation character is received (so the numerical values are substituted by *); Col. 14, ll. (54-61) – also teaches when a new character is received, the parsing module 104 starts at node 306 of the graph 206. Once four sequential numerical characters are received, the graph is at node 308. Once the string of####-##-## T ##:##:## is received, the parsing module 104 advances through node 310 and determines that the characters that have been received should be tokenized into a date token 312. The characters are grouped into a token 312 with a date attribute type (parameters)); and configure the network node based on the interpreted reduced size network log (Mason: Col. 18, ll. (53-54) – teaches the monitoring system 102 is configured to assign (608) the sequence of tokens to a cluster and assigning the sequence of tokens to the cluster includes determining that the sequence of tokens matches a pattern by which the cluster is characterized and merging the sequence of tokens with the cluster).
	Masson however does not explicitly teach the one or more configuration parameters including an identifiable format for an event record in the form of an ordered pattern of the one or more numerical values;
	Kaluza however explicitly teaches the one or more configuration parameters including an identifiable format for an event record in the form of an ordered pattern of the one or more numerical values (Kaluza: Fig. 2A, Fig. 2B, ¶ 0052 – agent 130 examines station 110 at time A to determine configuration parameters. Station 110 may have installed applications Al, A2 with configuration parameters (X1, X2, X3) and (Y1, Y2, Y3) respectively. At time B station 110 may have installed applications Al and A3 (instead of A2) with configuration parameters (Xl', X2', X3') and (Z1, Z2, Z3) respectively. Optionally, this information is stored in database 160 and analyzed by agent server 170 to analyze configuration parameters (here X1, X2, X3 are in a pattern));
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Masson in view of Kaluza to teach the one or more configuration parameters including an identifiable format for an event record in the form of an ordered pattern of the one or more numerical values. One would be motivated to do so as when the configuration parameters are analyzed and stored in database (log entry) in certain pattern (X1, X2, X3) (Kaluza: Fig. 2A, Fig. 2B, ¶ 0052).

	As per claim 40, the modified teaching of Masson teaches the network controller of claim 39, wherein each of the one or more numerical values having been substituted for a number of characters in each line of text of a respective log entry among the one or more log entries ((Masson: Col. 15, ll. (53-61) – the parsing module 104 generates the token ddsource 328 with a type 302 of source and a value 304 of my-integration. Here, * represents any number of following alpha-numeric characters until a punctuation character is received (so the numerical values are substituted by *))).

	As per claim 41, the claim resembles claim 28 and it is rejected under the same rationale.

	As per claim 42, the modified teaching of Masson teaches the network controller of claim 39, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the network controller to interpret the reduced size textual network log without conversion into the larger textual network log (Masson: Col. 18, ll. (28-31) – the monitoring system 102 can visualize a token based on the content of the token. For exan1ple, a token representing a particular value can show the value in the token in the cluster).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M-F Telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8360.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458